Case 3:19-cr-00061-SDD-EWD Document10 06/06/19 Page 1of3

Bhs

  

STEVEN J. MOORE, LLC.

Attorney at Law

Criminal Law + Personal Tujiry + Litigation

June 6, 2019

Via E-Mail and US. Mail

ian.fr.

Mr. Brian Frazier

Assistant United States Attorney

208 Russell B. Long Federal Bldg. & Courthouse
777 Florida Street

Baton Rouge, Louisiana 70801

RE: United States of America v. Kelin Hu
Middle District Case No: 3:19-cr-00061-SDD-EWD

Dear Mr. Frazier:

On behalf of Kelin Hu, we are requesting that you provide our office with the
following:

STATEMENT OF DEFENDANT

Any relevant written or recorded statements made by Mr. Hu, or copies thereof,
within the possession, custody or control of the Government, the existence of which is
known, or by the exercise of due diligence may become known, to the attorney for the
Government. Rule 16(a)}(1)(A}, Federal Rules of Criminal Procedure.

That portion of any written record containing the substance of any oral statement
which the Government intends to offer in evidence at trial, made by Kelin Hu, whether
before or after arrest and/or indictment, in response to interrogation by persons then
known to Kelin Hu to be government agents. Rule 16(a)(1)(A), Federal Rules of Criminal
Procedure.

DANT’

A copy of Mr. Hu’s prior criminal record, if any, that is within the possession, custody,
or control of the Government, the existence of which is known, or by the exercise of due
diligence may become known to the attorney for the Government. Rule 16(a)(1)(B),
Federal Rules of Criminal Procedure.

6513 Perkins Road * Baton Rouge, LA 70808 * (225) 767-7778 * Fax (225) 757-0106 * e-mail: steven @stevenmoorelaw.com

 

 
Case 3:19-cr-00061-SDD-EWD Document10 06/06/19 Page 2 of 3

Page 2 of 3

DOCUMENTS OR TANGIBLE OBJECTS

Mr. Hu requests that the Government permit his counsel to inspect and copy any
photograph books, papers, documents, photographs, tangible objects, buildings or places,
or copies, or portions thereof, which are within the possession, custody or control of the
Government, and which are material to the preparation of his defense or are intended for
use by the Government as evidence in chief at trial, or were obtained from or belonging to
him, Rule 16 (a)(1){C), Federal Rules of Criminal Procedure.

REPORTS OF EXAMINATIONS OR TESTS

Mr. Hu requests that the Government permit his counsel to inspect and copy or
photograph any results or reports of physical or mental examinations, and of scientific tests
or experiments, or copies thereof, which are within the possession, custody, or control of
the Government, the existence of which is known, or by the exercise of due diligence may
become known, to the attorney for the Government, and which are material to the
preparation of his defense or are intended for use by the Government as evidence in chief at
a trial. Rule 16 (a){1)(D), Federal Rules of Criminal Procedure.

EXPERT WITNESSES

Mr. Hu requests that the Government provide a written summary of testimony the
Government intends to use under Rules 702, 703, or 705 of the Federal Rules of Evidence
during its case in chief at trial. This summary must describe the witnesses’ opinions, the
basis and the reasons therefore, and the witnesses’ qualifications. Rule 16 (a}(1)(E),
Federal Rules of Criminal Procedure.

WITNESSES STATEMENTS

Mr. Hu requests that in accordance with Federal Rule of Criminal Procedure 26.2,
that after Government witnesses have testified on direct examination at any hearing.on this
matter, including trial, the court orders the attorney for the Government to produce, for his
examination and use, any statement of the Government witness that is in the Government's
possession and that relates to the subject matter concerning which the witness has
testified.

 
Case 3:19-cr-00061-SDD-EWD Document10 06/06/19 Page 3 of 3

Page 3 of 3

JENCKS ACT

Mr. Hu further requests that in accordance with 18 U.S.C. § 3500, the Government
produce any statement of any Government witness in the possession of the Government,
which relates to the subject matter as to which that Government witness has testified.

EVIDENCE OF OTHER CRIMES, WRONGS OR ACTS

Mr. Hu requests that the Government provide him reasonable notice, in advance of
trial, of the general nature of any 404(b) evidence the Government intends to produce at
trial.

X PATOR E

Mr. Hu requests that the Government provide him with any evidence that is
favorable to him or material to the issue of guilty or punishment and the substance of any
plea agreements or promises of leniency made by the Government to any witness for the
Government. Brady v. Maryland, 373 U.S. 83, 83 S. Ct. 1194, 10 L.Ed.2d 215 (1963) and
Giglio v. U.S., 405 US. 150, 92 S. Ct. 763, 31 L.Ed.2d 104 (1972).

CRIMINAL RECORD OF GOVERNMENT WITNESS, INCLUDING INFORMANT

Mr. Hu requests that the Government provide him with a copy of the criminal record
of any witness for the Government. U. S. vy. Auten, 632 F2d 478 (5 Cir. 1980).

ADMISSIONS

Any statements that the Government intends to introduce pursuant to Federal Rule
of Evidence 801(d)(2).

Sincerely,

 

SJM/lge

 
